JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia, the brief filed by appellant, and the supplements thereto. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s dismissal order filed May 30, 2006 be affirmed, although the dismissal should be with prejudice, as noted in the memorandum opinion accompanying the district court’s order. The district court properly dismissed appellant’s action as frivolous, as his claims lack an arguable basis in law. See Neitzke v. Williams, 490 U.S. 319, 325, 328, 109 S.Ct. 1827, 104 L.Ed.2d 338 (1989).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.